Citation Nr: 9920932	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  96-45 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for disability resulting from treatment by 
the Department of Veterans Affairs.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
January 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The issue of entitlement to compensation for scarring related 
to October 1995 VA surgical treatment will be addressed in 
the remand portion of this decision.


FINDING OF FACT

The claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for disability resulting 
from treatment by VA is not plausible. 


CONCLUSION OF LAW

The claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for disability resulting 
from treatment by VA is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.358 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

At her personal hearing before the undersigned Member of the 
Board, the veteran testified that she was treated by VA in 
September 1995 for a painful molar and that after being 
presented the options of removal of the tooth versus filling 
the tooth, she opted to keep the tooth.  She stated that soon 
after the tooth filling she developed severe pain in the 
region of the filled molar.  She returned to the VA dentist 
who had filled the tooth complaining of severe pain and 
discomfort on multiple occasions but was unable to obtain 
relief.  She eventually presented at the Dayton VA Medical 
Center emergency room with right-sided jaw pain.  She was 
ultimately admitted for a 10 day hospitalization.  The 
veteran maintains that since incurring the infection and 
abscess she has suffered from a crackling sound affecting her 
temporomandibular joint, in addition to a twitching of the 
muscles of her right cheek.  The veteran testified that the 
residuals of her abscess include problems chewing.  She 
denied any pain to touch or upon movement of her neck.

Review of the medical record confirms the veteran's 
recitation of her medical history.  After initial workup at 
the Dayton VA Medical Center emergency room, she was 
diagnosed with Ludwig's angina and a right pterygomandibular 
abscess.  Surgery was then performed to drain the abscess; 
she was admitted to intensive care following surgery.  
Following her discharge from her hospitalization, she was 
seen at the Dayton VA Medical Center for follow up.  October 
and November 1995 examination showed that the veteran was 
doing well with improved pain following her hospitalization. 

Further pertinent records include an October 1996 progress 
note stating that the veteran presented with jaw pain, spasms 
of the jaw muscle, stiffness of the right side of the jaw, 
and "cracking" of the jaw.  Examination revealed no 
external deformity or limitation of motion.  The examiner 
assessed degenerative joint disease, discomfort in the jaw 
area of unknown cause.  

The RO requested a professional opinion from the chief of the 
dental service at the Columbus, Ohio VA Outpatient Clinic.  
In the resulting report signed in June 1997, the clinician 
wrote that following a pulpectomy and temporary filling 
administered by VA, the veteran developed severe pain and was 
seen at the Dayton VA Medical Center for severe floor of the 
mouth infection arising from tooth #32.  The clinician noted 
the veteran's complaints of spasms and a popping of the right 
temporomandibular joint area on opening and pain radiating 
down the long angle of the mandible.  The examiner noted that 
the internal pterygoid muscle was tender to palpation, but 
that there was no evidence of impairment due to loss of 
motion or masticatory function loss.  The clinician opined 
that there did not appear to be any appreciable bone loss of 
the mandible maxilla or hard palate.  The extraction site of 
tooth #32 showed normal healing and bone fill.  Panoramic 
radiograph did not show any significant findings.  No loss of 
teeth due to loss of substance of body of the maxilla or 
mandible was found.  The concluding diagnosis was symptoms of 
temporomandibular joint syndrome on the right side which did 
not appear to be related to the veteran's history of 
infection.

The Board notes that in Gardner v. Derwinski, 1 Vet. App. 584 
(1991), the United States Court of Veterans Appeals (Court) 
invalidated 38 C.F.R. § 3.358(c)(3), a regulation applicable 
to claims under 38 U.S.C.A. § 1151.  The Court's decision in 
Gardner was affirmed by the United States Court of the 
Appeals for the Federal Circuit (Court of Appeals) in Gardner 
v. Brown, 5 F.3d 1456 (Fed. Cir. 1993).  The Court of Appeals 
decision was then appealed to the United States Supreme Court 
(Supreme Court).  On December 12, 1994, the Supreme Court 
issued its decision in Gardner, affirming the decisions of 
the Court and the Court of Appeals.  Brown v. Gardner, 115 S. 
Ct. 552 (1994).  Thereafter,  VA sought an opinion from the 
Attorney General of the United Sates as to the full extent to 
which benefits were authorized under the Supreme Court 
decision.  On March 16, 1995, amended regulations were 
published deleting the fault or accident requirement of 38 
C.F.R. § 3.358, in order to conform the regulations to the 
Supreme Court's decision.

Effective October 1, 1997, Section 1151 was amended.  38 
U.S.C. § 1151(a)(1); Pub.L. 104-21, Title IV, § 422(a), Sept. 
26, 1996, 110 Stat. 2926. (West 1991 & Supp. 1997).  The 
amendments to section 1151 reincorporated the fault 
requirement.  Congress specifically provided, however, that 
the amendments to section 1151 would be applicable to all 
claims filed on or after October 7, 1997.  Id.  In pertinent 
part, the amendment inculcated the fault or accident 
requirement contained in the stricken version of 38 C.F.R. 
§ 3.358(c) (1994).

In a precedent opinion, VA's General Counsel held that for 
all 38 U.S.C.A. § 1151 claims filed before October 1, 1997, 
adjudication must proceed under the provisions of section 
1151 as they existed prior to October 1, 1997.  VAOPGCPREC 
40-97.

Accordingly, given that the veteran filed her section 1151 
claim in October 1995, the Board will review her case under 
the less stringent version of section 1151 in effect prior to 
October 1, 1997.  

Under the laws and regulations omitting the fault 
requirement, when a veteran suffers an injury or an 
aggravation of an injury resulting in additional disability 
by reason of VA hospital, medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.358 (1998).  Further regulatory criteria 
pertinent to this case provide that compensation will not be 
payable under 38 U.S.C. § 1151 for the continuance or natural 
progress of disease or injuries for which the training, or 
hospitalization, etc., was authorized.  Regulations further 
provide that in determining whether such additional 
disability resulted from a disease or an injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, pertinent considerations include a 
showing that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith, and 
the mere fact that aggravation occurred will not suffice to 
make the additional disability compensable in the absence of 
proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.  Further, compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  38 C.F.R. § 3.358.

However, section 5107(a) of Title 38, U.S. Code, provides in 
pertinent part: "[A] person who submits a claim for benefits 
under a law administered by the Secretary shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  The determination of whether a claim is well 
grounded is a matter of law which the Court reviews de novo.  
Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [§ 5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  "The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim."  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  Under the 
provision of 38 U.S.C.A. § 1151 and its corresponding 
regulation, 38 C.F.R. § 3.358, plausible evidence showing 
that the injury or aggravation resulted from the treatment, 
training, or hospitalization is required.

Following a thorough review of the claims file, the Board is 
of the opinion that the veteran has not submitted a well-
grounded claim for benefits.  The veteran has submitted no 
competent medical evidence showing that she incurred 
additional disability related to her mouth or the muscles and 
bones of the maxillofacial region which can be said to have 
resulted from her 1995 VA treatment.  Without submitting 
competent medical evidence that shows additional disability 
resulting from the 1995 dental procedure and subsequent 
treatment, the veteran has not met her burden of submitting a 
well-grounded claim.  See Boeck v. Brown, 6 Vet.App. 14, 17 
(1993).

The Board acknowledges the veteran's opinion that she has 
current jaw pathology which is linked to her 1995 VA dental 
treatment and subsequent surgery and hospitalization.  
However, establishing a current diagnosed disability which 
the veteran currently may manifest and any link to VA 
treatment requires competent medical evidence to that effect.  
While the veteran is competent to describe symptoms she has 
observed, she is not competent to render medical diagnoses or 
to establish an etiological relationship between the multiple 
mental and physical disabilities in question and previous VA 
treatment.  See, e.g., Espiritu v. Derwinski, 2 Vet.App. 492, 
494-95 (1992).

The Board has considered and denied the claim for entitlement 
to benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
as not well grounded, whereas the RO denied the claim on the 
merits.  However, the veteran has not been prejudiced by the 
Board's decision because in assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than the claim in fact warranted under the circumstances.  
Bernard v. Brown, 4 Vet.App. 384, 392-94 (1993).  To remand 
this case to the RO for consideration of the issue of whether 
the veteran's claim is well grounded would be pointless and, 
in light of the law cited above, would not result in a 
determination favorable to the appellant.  VAOGCPREC. 16-92.


ORDER

Evidence of a well grounded claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 for dental disability 
resulting from treatment by the Department of Veterans 
Affairs not having been submitted, the appeal is denied.


REMAND

At her January 1999 personal hearing, the veteran was asked 
by the undersigned Member of the Board whether she manifested 
any scarring resulting from the above-outlined surgical 
procedure to drain her pterygomandibular abscess.  The 
veteran replied in the affirmative and that such scars had 
darkened since the surgery.  She reported that such scarring 
was noticeable to casual observers.  The veteran did testify 
that such scarring was not painful.

To date, VA has not conducted an examination of any scarring 
resulting from the VA treatment in question.  The record is 
clear that incisions were made as part of the treatment of 
the abscess and that this occurred in the maxillofacial 
region.  Accordingly, the Board is of the opinion that 
further development of the scarring issue is warranted in 
order to properly assess the veteran for any compensable 
additional disability caused by scarring which could be 
attributed to the VA treatment.

Accordingly, this issue is remanded to the RO for achievement 
of the following:

1. The RO should arrange for the veteran 
to undergo a comprehensive skin 
evaluation to determine the nature and 
extent of any scarring resulting from 
incision and drainage of multiple 
spaces of the jaws and neck performed 
by VA on September 25, 1995.  All 
indicated studies should be performed 
and all findings should be set forth 
in detail.  The claims file and a copy 
of this REMAND must be made available 
to the examiner prior to the requested 
examination.  The examiner is 
requested to indicate in his/her 
report that review of the claims 
folders and the information contained 
in this remand was conducted.  The 
examiner is requested to explicitly 
report whether the veteran does 
manifest scars of the maxillofacial 
region, and the examiner is requested 
to provide an opinion as to whether it 
is at least as likely as not that such 
scars are results of the above 
surgical intervention.  The examiner 
is requested to articulate the exact 
anatomical location(s) of any such 
scars and provide full descriptions of 
the extent of such scarring (including 
discoloration and any disfiguring 
qualities).  Rationale for any opinion 
expressed should be fully explained.

2. The RO should review the examination 
report resulting from the above-
requested development and assess 
compliance with the above 
instructions.  If the RO determines 
the examiner did not adequately 
address the instructions contained in 
this REMAND, the report should be 
returned to the examiner for 
corrective action.

3. The RO should then undertake any 
further indicated development and 
adjudicate the claim of entitlement 
to compensation for scarring related 
to October 1995 VA surgical 
treatment.  

4. If entitlement to compensation for 
scarring related to October 1995 VA 
surgical treatment is not granted to 
the veteran's satisfaction, the RO 
should issue a supplemental statement 
of the case and the veteran should be 
provided with a reasonable opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is otherwise notified by the RO.





		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

